Citation Nr: 1728229	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-35 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a seizure disorder, to include as secondary to service-connected disability.

3.  Entitlement to an evaluation in excess of 60 percent for bronchiectasis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 

INTRODUCTION

The Veteran had active service from December 1987 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision (seizure disorder) of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland and a November 2015 rating decision (bronchiectasis) of the RO in Columbia, South Carolina.  Jurisdiction rests with the RO in Columbia, South Carolina.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder was previously before the Board in January 2013 and January 2014, when it was remanded for additional development.  It now returns for appellate review.  

Additional evidence, to include VA treatment records, has been associated with the claims file subsequent to the most recent issuance of a supplemental statement of the case, in March 2016, which addressed the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder.  The Veteran did not waive review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2016).  Nevertheless, in light of the favorable grant of the claim to reopen entitlement to service connection for a seizure disorder, a remand for AOJ consideration and issuance of a supplemental statement of the case is not warranted.

An August 2008 premature substantive appeal reflected the Veteran's desire to participate in a hearing before a member of the Board.  In a subsequent timely August 2010 substantive appeal, the Veteran again indicated his desire for a Board hearing.  The Veteran was scheduled to testify at a hearing before the Board on June 29, 2011.  However, in May 2011 correspondence, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2016).

The issues of entitlement to service connection for a seizure disorder and entitlement to an evaluation in excess of 60 percent for bronchiectasis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A January 2006 Board decision denied the claim of entitlement to service connection a seizure disorder; the Veteran did not appeal the decision in a timely manner.

2.  Evidence received since the final January 2006 Board decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a seizure disorder.


CONCLUSIONS OF LAW

1.  The January 2006 Board decision, which denied a claim to entitlement to service connection for a seizure disorder, is final.  38 U.S.C.A. § 7104 (b) (West 2015); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a seizure disorder has been received.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 20.1105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim to reopen entitlement to service connection for a seizure disorder granted herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board observes that the grant of the claim to reopen entitlement to service connection for a seizure disorder renders moot lack of compliance, if any exists, with the January 2013 and January 2014 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran originally submitted a claim, in part, for a seizure disorder in September 2000.  In a February 2002 rating decision, the RO denied the claim and the Veteran appealed the decision to the Board.  By a January 2006 decision, the Board denied entitlement to service connection for a seizure disorder.  The Veteran did not appeal the January 2006 Board decision.  Thus, the January 2006 Board decision is final.  38 U.S.C.A. § 7104 (b) (West 2015); 38 C.F.R. § 20.1100 (2016).

In July 2007, the Veteran filed an application for benefits, in pertinent part, to reopen service connection for a seizure disorder.  A March 2008 rating decision denied the claim and the Veteran's appeal of this decision forms the basis of the present appeal.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2016).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the AOJ's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the January 2006 Board decision included service treatment records and post service medical records.  The January 2006 Board decision denied the claim on the basis that there was no evidence in the service medical records of any subjective complaints, clinical findings, treatment, or diagnoses that could be associated a seizure disorder, and no competent medical evidence linking the seizure disability to any event or incident of the Veteran's Persian Gulf military service. 

New evidence added to the record since the January 2006 Board decision, includes additional VA medical records, post-service medical records as well as argument and articles submitted by the Veteran in April 2016.  Specifically, in April 2016, the Veteran argued that his seizure disorder was secondary to his service-connected posttraumatic stress disorder (PTSD), Crohn's disease and/or medications prescribed to treat his service-connected degenerative disc disease of the lumbar spine, radiculopathy of his left and right lower extremities, PTSD and/or Crohn's disease.  In support of such, the Veteran also submitted an article which, in part, associated seizures with PTSD.  He also submitted information regarding prescription medications.  The Board finds the article received in April 2016 is new evidence because it was not previously before VA decision makers.  Additionally, as the article received in April 2016 alluded to, in part, an association between seizures and PTSD, it provides a new basis of entitlement.  As noted above, when the Board denied the claim in January 2006, the Board found there was no link between the seizure disorder and service.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran by providing a nexus opinion under 38 C.F.R. § 3.159 (c)(4) for the claim, as directed in the remand below to adequately address the claim as secondary to service-connected disability.  Accordingly, entitlement to service connection for a seizure disorder, to include as secondary to service-connected disability, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The underlying claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim to reopen a claim for service connection for a seizure disorder, to include as secondary to service-connected disability, is reopened, and to that extent only, the appeal is granted.


REMAND

As described above, the Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for a seizure disorder.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture.  When the Board reopens a claim after the AOJ has denied reopening that same claim, the matter generally must be returned to the AOJ for consideration of the merits because the AOJ should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In the present case, the AOJ has not de facto reopened the claim and/or considered such on the merits de novo.  Accordingly, this issue must be remanded to the AOJ for consideration of such in the first instance on the merits. 

Additionally, VA's duty to assist includes obtaining an examination or medical opinion when necessary.  As noted above, in April 2016, the Veteran argued, in part, that his seizure disorder was secondary to his service-connected PTSD, Crohn's disease and/or medications prescribed to treat his service-connected degenerative disc disease of the lumbar spine, radiculopathy of his left and right lower extremities, PTSD and/or Crohn's disease, and provided a copy of an article which associated seizures with PTSD.  There is no medical opinion of record addressing the claim for service connection for a seizure disorder on the basis of as caused or aggravated by service-connected disability, thus, a remand is warranted to obtain an opinion on this basis.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Finally, as noted above, a November 2015 rating decision continued a 60 percent evaluation for bronchiectasis.  In November 2015, the Veteran submitted a timely notice of disagreement (NOD) as to the evaluation assigned.  The record does not reflect a statement of the case (SOC) has been issued with respect to this claim.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the AOJ must issue an SOC on the issue of entitlement to an evaluation in excess of 60 percent for bronchiectasis.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC pursuant to the NOD received in November 2015, as to the rating decision in November 2015, which the Veteran is appealing for entitlement to an evaluation in excess of 60 percent for bronchiectasis.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  Only if a timely substantive appeal is received for the issue, should the issue be forwarded to the Board for appellate consideration.

2.  Obtain a medical opinion from an appropriate VA examiner as to whether the Veteran's seizure disorder is secondary to service-connected disability.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's seizure disorder, is proximately due to or chronically aggravated (permanently worsened beyond the natural progression) by service-connected disability, to include PTSD, Crohn's disease and/or medications prescribed to treat degenerative disc disease of the lumbar spine, radiculopathy of his left and right lower extremities, PTSD and/or Crohn's disease.

In rendering the requested opinion, the examiner should specifically consider the article received in April 2016 which associated seizures with PTSD.

If it is determined that an opinion cannot be satisfactorily determined without a clinical examination of the Veteran, such examination should be scheduled with proper notification of such provided to the Veteran.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

3.  Finally, after undertaking any other development deemed appropriate readjudicate the issue of entitlement to service connection for a seizure disorder, to include as secondary to service-connected disability.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


